Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NATIONAL RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 47-0634000 (I.R.S. Employer Identification No.) National Research Corporation 1treet Lincoln, Nebraska 68508 (402) 475-2525 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Kevin R. Karas Senior Vice President Finance, Chief Financial Officer, Treasurer and Secretary National Research Corporation 1treet Lincoln, Nebraska 68508 (402) 475-2525 (Name, address, including zip code, and telephone number, including area code, of agent for service) with a copy to: Benjamin F. Garmer, III Russell E. Ryba Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202-5306 (414) 271-2400 Approximate date of commencement of proposed sale to the public:From time to time after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to Be Registered (1) Proposed Maximum Offering Price per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock, $0.001 par value 4,000,000 shares $20,488.22* There are being registered hereunder 2,000,000 shares of common stock that the registrant may sell from time to time and 2,000,000 shares of common stock that the selling shareholders may sell from time to time. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933 based upon the average of the high and low prices for National Research Corporation Common Stock as reported on the Nasdaq Global Market on August 24, 2012. * Pursuant to Rule 457(p), the registrant has offset $2,198.00, which is the aggregate total dollar amount of the filing fee associated with the 1,500,000 unsold shares of common stock under the registrant’s Registration Statement on Form S-3 (Registration No. 333-159370) filed on May 20, 2009, against the amount of the registration fee for this registration statement ($22,686.22). Upon effectiveness of this registration statement, that prior Registration Statement No. 333-159370 is hereby replaced. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. Neither we nor the selling shareholders may sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where this offer or sale is not permitted. Subject to Completion, Dated August 31, 2012 PROSPECTUS 4,000,000 Shares NATIONAL RESEARCH CORPORATION Common Stock 2,000,000 Shares Offered by Us and 2,000,000 Shares Offered by Selling Shareholders We may from time to time offer and sell in one or more primary offerings up to 2,000,000 shares of our common stock.We will specify in an accompanying prospectus supplement the terms of the offering.We may sell our common stock to or through underwriters or dealers, directly to other purchasers or through agents.We will set forth the names of any underwriters, dealers or agents in an accompanying prospectus supplement. In addition to one or more primary offerings described above, the shareholders named in this prospectus under the heading “Selling Shareholders,” or their donees, may sell up to 2,000,000 shares of our common stock from time to time.References in this prospectus to selling shareholders include any donees of the selling shareholders unless the context indicates otherwise.We will not receive any of the proceeds from the sale of the common stock by the selling shareholders.The selling shareholders may sell their common stock in connection with a primary offering by us or in public or private transactions at prevailing market prices, at negotiated prices or otherwise.They may sell the stock directly or through brokers or dealers.Brokers or dealers may receive discounts or commissions from the selling shareholders, which will be paid by the selling shareholders.See “Plan of Distribution—Common Stock Offered by the Selling Shareholders.” Our common stock is traded on the Nasdaq Global Market under the symbol “NRCI.”On August 28, 2012, the closing sale price of our common stock was $50.22 per share. Investing in our common stock involves risks that are described in the “Risk Factors” section beginning on page 2 of this prospectus. This prospectus may not be used to consummate the sale of these securities, unless, to the extent required by applicable law, it is accompanied by a prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2012. TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS 1 THE COMPANY 1 RISK FACTORS 2 FORWARD-LOOKING STATEMENTS 7 USE OF PROCEEDS 7 SELLING SHAREHOLDERS 8 DIVIDEND POLICY 12 DESCRIPTION OF CAPITAL STOCK 13 PLAN OF DISTRIBUTION 16 LEGAL MATTERS 20 EXPERTS 20 WHERE YOU CAN FIND MORE INFORMATION 20 You should rely only on the information contained, or incorporated by reference, in this prospectus, any accompanying prospectus supplement or to which we have referred you.We have not authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it. You should not assume that the information in this prospectus or any accompanying prospectus supplement is accurate as of any date other than the date on the front of those documents or that any document incorporated by reference is accurate as of any date other than its filing date. You should not consider this prospectus to be an offer or solicitation relating to the securities in any jurisdiction in which such an offer or solicitation relating to the securities is not authorized. Furthermore, you should not consider this prospectus to be an offer or solicitation relating to the securities if the person making the offer or solicitation is not qualified to do so, or if it is unlawful for you to receive such an offer or solicitation. - i - ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or the SEC, using a “shelf” registration process.Under this shelf registration process, we may from time to time sell up to an aggregate of 2,000,000 shares of our common stock in one or more primary offerings.In addition to one or more primary offerings, selling shareholders may from time to time sell up to 2,000,000 shares of our common stock.Each time we sell securities, we will, to the extent required by law, provide a prospectus supplement that will contain specific information about the terms of the offering.We may also add, update or change in any accompanying prospectus supplement any of the information contained in this prospectus.To the extent there is a conflict between the information contained in this prospectus and the prospectus supplement, you should rely on the information in the prospectus supplement, provided that if any statement in one of these documents is inconsistent with a statement in another document having a later date — for example, a document incorporated by reference in this prospectus or any prospectus supplement — the statement in the document having the later date modifies or supersedes the earlier statement.This prospectus, together with any accompanying prospectus supplement and any other document we may authorize to be delivered to you, includes all material information relating to the primary offering of our common stock and the offering of our common stock by the selling shareholders. As permitted by the rules and regulations of the SEC, the registration statement, of which this prospectus forms a part, includes additional information not contained in this prospectus. You may read the registration statement and the other reports we file with the SEC at the SEC’s web site or at the SEC’s offices described below under the heading “Where You Can Find Additional Information”. THE COMPANY General We believe we are a leading provider of performance measurement and improvement services, healthcare analytics and governance education to the healthcare industry in the United States and Canada. We believe we have achieved this leadership position based on 31 years of industry experience and our relationships with many of the industry’s largest organizations.Our portfolio of services address the growing needs of healthcare organizations to measure and improve satisfaction, quality and cost outcomes relative to the services that they provide.Since our founding in 1981 in Lincoln, Nebraska, we have focused on meeting the information needs of the healthcare industry.Our services, which are comprehensive, include data collection, healthcare analytics, best practice identification and effective delivery of value-added business intelligence that enables our clients to improve performance across key business metrics.Through our extensive array of service capabilities and industry relationships, we are positioned to provide healthcare information services to organizations across a wide continuum of service delivery segments. Our headquarters are located at 1treet, Lincoln, Nebraska 68508.Our telephone number is (402) 475-2525. - 1 - The NRC Solution We address the healthcare industry’s growing need to measure and improve performance across the broad and rapidly changing continuum of healthcare service delivery.We provide services designed to enable our clients to obtain and effectively utilize healthcare analytics and business intelligence to improve performance against key metrics relative to satisfaction, quality and cost outcomes across the organization.Our solutions are designed to respond to the rapidly changing needs of the healthcare industry. We utilize dynamic data collection, analysis and business intelligence delivery processes to optimize our clients’ ability to improve performance.The flexibility of our data collection process allows healthcare organizations to add timely, market-driven questions relevant to matters such as industry performance mandates, employer performance guarantees and internal quality improvement initiatives.In addition, we assess core service factors relevant to all healthcare respondent groups (patients, members, employers, employees, physicians, residents, families, etc.) and to all service points across the healthcare delivery continuum. Our performance measurement and improvement services and healthcare analytics are delivered throughout the healthcare industry under several brand names, including NRC Picker, My InnerView, Ticker, Outcome Concept Systems, Illuminate and NRC Picker Canada. Through our division known as The Governance Institute, we offer subscription-based governance information services and educational conferences designed to improve the effectiveness of hospital and healthcare systems by continually strengthening their boards, medical leadership, and management performance in the United States.The Governance Institute conducts timely conferences, produces publications, videos, white papers and research studies, and tracks industry trends showcasing the best practices of healthcare boards across the country. Growth Strategy We believe that we can continue to grow through (1) increasing sales of existing services to our existing clients, (2) increasing the number of clients through market share growth in existing market segments, (3) expanding the sale of existing services into new market segments, (4) introducing new services to new and existing clients, and (5) pursuing acquisitions of, or investments in, firms providing products, services or technologies which complement those of us. RISK FACTORS An investment in our securities involves significant risks. You should carefully consider each of the risks described below and in any accompanying prospectus supplement, together with all of the other information contained in such documents and in the documents that are incorporated by reference herein, including the risk factors under the heading “Risk Factors” in our most recent Annual Report on Form 10-K on file with the SEC, as such may be revised or supplemented by our Quarterly Reports on Form 10-Q filed with the SEC since the filing of our most recent Annual Report on Form 10-K, before making an investment decision with respect to our securities.If any of such risks develop into actual events, our business, financial condition or results of operations could be materially and adversely affected and you may lose all or part of your investment.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business operations. - 2 - We depend on contract renewals for a large share of our revenue and our operating results could be adversely affected. We expect that a substantial portion of our revenue for the foreseeable future will continue to be derived from renewable service contracts.Substantially all contracts are renewable annually at the option of our clients, although a client generally has no minimum purchase commitment under a contract and the contracts are generally cancelable on short or no notice without penalty.To the extent that clients fail to renew or defer their renewals, we anticipate our results may be materially adversely affected.Our ability to secure renewals depends on, among other things, our ability to gather and analyze performance data in a consistent, high-quality, and timely fashion.In addition, the service needs of our clients are affected by accreditation requirements, enrollment in managed care plans, the level of use of satisfaction measures in healthcare organizations’ overall management and compensation programs, the size of operating budgets, clients’ operating performance, industry and economic conditions, and changes in management or ownership.As these factors are beyond our control, we cannot ensure that we will be able to maintain our renewal rates.Any material decline in renewal rates from existing levels would have an adverse effect on our revenue and a corresponding effect on our operating and net income. Our operating results may fluctuate and this may cause our stock price to decline. Our overall operating results may fluctuate as a result of a variety of factors, including the size and timing of orders from clients, client demand for our services (which, in turn, is affected by factors such as accreditation requirements, enrollment in managed care plans, operating budgets and clients’ operating performance), the hiring and training of additional staff, expense increases, and industry and general economic conditions.Because a significant portion of our overhead is fixed in the short-term, particularly some costs associated with owning and occupying our building and full-time personnel expenses, our results of operations may be materially adversely affected in any particular period if revenue falls below our expectations.These factors, among others, make it possible that in some future period our operating results may be below the expectations of securities analysts and investors which would have a material adverse effect on the market price of our common stock. We operate in a highly competitive market and could experience increased price pressure and expenses as a result. The healthcare information and market research services industry is highly competitive.We have traditionally competed with healthcare organizations’ internal marketing, market research and/or quality improvement departments that create their own performance measurement tools, and with relatively small specialty research firms that provide survey-based healthcare market research and/or performance assessment.The Company’s primary competitors among such specialty firms include Press Ganey, which we believe has significantly higher annual revenue than us, and three or four other firms that we believe have less annual revenue than us.To a certain degree, we currently compete with, and anticipate that in the future we may increasingly compete with, (1) traditional market research firms which are significant providers of survey-based, general market research, and (2) firms which provide services or products that complement healthcare performance assessments, such as healthcare software or information systems.Although only a few of these competitors have offered specific services that compete directly with our services, many of these competitors have substantially greater financial, information gathering, and marketing resources than the Company and could decide to increase their resource commitments to our market.There are relatively few barriers to entry into the Company’s market, and we expect increased competition in our market which could adversely affect our operating results through pricing pressure, increased marketing expenditures, and market share losses, among other factors.There can be no assurance that the Company will continue to compete successfully against existing or new competitors. - 3 - Because our clients are concentrated in the healthcare industry, our revenue and operating results may be adversely affected by changes in regulations, a business downturn or consolidation with respect to the healthcare industry. Substantially all of our revenue is derived from clients in the healthcare industry.As a result, our business, financial condition and results of operations are influenced by conditions affecting this industry, including changing political, economic, competitive and regulatory influences that may affect the procurement practices and operation of healthcare providers and payers.Recently, Congressional leaders enacted a comprehensive healthcare reform plan, including provisions to control healthcare costs, improve healthcare quality and expand access to affordable health insurance.These programs could result in lower reimbursement rates and otherwise change the environment in which providers and payers operate.In addition, large private purchasers of healthcare services are placing increasing cost pressure on providers.Healthcare providers may react to these cost pressures and other uncertainties by curtailing or deferring purchases, including purchases of our services.Moreover, there has been consolidation of companies in the healthcare industry, a trend which we believe will continue to grow.Consolidation in this industry, including the potential acquisition of certain of our clients, could adversely affect aggregate client budgets for our services or could result in the termination of a client’s relationship with us.The impact of these developments on the healthcare industry is difficult to predict and could have an adverse effect on our revenue and a corresponding effect on our operating and net income. In March 2010, President Obama signed into law the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010.The new legislation makes extensive changes to the current system of healthcare insurance and benefits that will include changes in Medicare and Medicaid payment policies and other healthcare delivery reforms aimed at improving quality and decreasing costs, comparative effectiveness research, and independent payment advisory boards, among other provisions.These provisions could negatively impact our health care clients and could impact the services we provide our clients, the demand for the services we provide and the Company’s business.At this time, it is difficult to estimate the impact of this legislation on the Company but there can be no assurances that health care reform will not adversely impact either our operating results or the manner in which we operate our business. We rely on a limited number of key clients and a loss of one or more of these key clients will adversely affect our operating results. We rely on a limited number of key clients for a substantial portion of our revenue.The Company’s ten largest clients accounted for 20%, 19%, and 19% of the Company’s total revenue in 2011, 2010, and 2009, respectively. We cannot assure you that we will maintain our existing client base, maintain or increase the level of revenue or profits generated by our existing clients, or be able to attract new clients.Furthermore, the healthcare industry continues to undergo consolidation and we cannot assure you that such consolidation will not cause us to lose clients.The loss of one or more of our large clients or a significant reduction in business from such clients, regardless of the reason, may have a negative effect on our revenue and a corresponding effect on our operating and net income.See “Risk Factors - Because our clients are concentrated in the healthcare industry, our revenue and operating results may be adversely affected by changes in regulations, a business downturn or consolidation with respect to the healthcare industry.” We face several risks relating to our ability to collect the data on which our business relies. Our ability to provide timely and accurate performance measurement and improvement services to our clients depends on our ability to collect large quantities of high-quality data through surveys and interviews.If receptivity to our survey and interview methods by respondents declines, or for some other reason their willingness to complete and return surveys declines, or if we, for any reason, cannot rely on the integrity of the data we receive, then our revenue could be adversely affected, with a corresponding effect on our operating and net income.We also rely on third-party panels of pre-recruited consumer households to produce Ticker in a timely manner.If we are not able to continue to use these panels, or the time period in which we use these panels is altered and we cannot find alternative panels on a timely, cost-competitive basis, we could face an increase in our costs or an inability to effectively produce Ticker.In either case, our operating and net income could be negatively affected. - 4 - Our principal shareholder effectively controls our company. Michael D. Hays, our Chief Executive Officer, beneficially owned approximately 61.5% of our outstanding common stock as of August 1, 2012.As a result, Mr. Hays can control matters requiring shareholder approval, including the election of directors and the approval of significant corporate matters such as change of control transactions.The effects of such influence could be to delay or prevent a change of control of our company unless the terms are approved by Mr. Hays. Our business and operating results could be adversely affected if we are unable to attract or retain key managers and other personnel. Our future performance may depend, to a significant extent, upon the efforts and ability of our key personnel who have expertise in gathering, interpreting and marketing survey-based performance information for healthcare markets.Although client relationships are managed at many levels within our company, the loss of the services of Michael D. Hays, our Chief Executive Officer, or one or more of our other senior managers, could have a material adverse effect, at least in the short to medium term, on most significant aspects of our business, including strategic planning, product development, and sales and customer relations.As of December31, 2011, we maintained $500,000 of key officer life insurance on Mr. Hays.Our success will also depend on our ability to hire, train and retain skilled personnel in all areas of our business.Currently, we do not have employment agreements with our officers or our other key personnel.Competition for qualified personnel in our industry is intense, and many of the companies that compete with us for qualified personnel have substantially greater financial and other resources than us.Furthermore, we expect competition for qualified personnel to become more intense as competition in our industry increases.We cannot assure you that we will be able to recruit, retain and motivate a sufficient number of qualified personnel to compete successfully. If intellectual property and other proprietary information technology were copied or independently developed by our competitors, our operating results could be negatively affected. Our success depends in part upon our data collection process, research methods, data analysis techniques, and internal systems and procedures that we have developed specifically to serve clients in the healthcare industry.We have no patents.Consequently, we rely on a combination of copyright, trade secret laws and associate nondisclosure agreements to protect our systems, survey instruments and procedures.We cannot assure you that the steps we have taken to protect our rights will be adequate to prevent misappropriation of such rights, or that third parties will not independently develop functionally equivalent or superior systems or procedures.We believe that our systems and procedures and other proprietary rights do not infringe upon the proprietary rights of third parties.We cannot assure you, however, that third parties will not assert infringement claims against us in the future, or that any such claims will not result in protracted and costly litigation, regardless of the merits of such claims, or whether we are ultimately successful in defending against such claims. - 5 - Our business and operating results could be adversely affected if we experience business interruptions or failure of our information technology and communication systems. Our ability to provide timely and accurate performance measurement and improvement services to our clients depends on the efficient and uninterrupted operation of our information technology and communication systems, and those of our external service providers.Our systems and those of our external service providers, could be exposed to damage or interruption from fire, natural disasters, energy loss, telecommunication failure, security breach and computer viruses.An operational failure or outage in our information technology and communication systems or those of our external service providers, could result in loss of customers, damage to customer relationships, reduced revenue and profits, refunds of customer charges and damage our reputation and may result in additional expense to repair or replace damaged equipment and recover data loss resulting from the interruption.Although we have taken steps to prevent system failures and have back-up systems and procedures to prevent or reduce disruptions, such steps may not prevent an interruption of services and our disaster recovery planning may not account for all contingencies.Additionally, our insurance may not adequately compensate us for all losses or failures that may occur.Any one of the above situations could have a material adverse effect on our business, financial condition, results of operations and reputation. Security breaches or computer viruses could harm our business. In connection with our client services, we receive, process, store and transmit sensitive business information electronically over the Internet.Computer viruses could spread throughout our systems and disrupt operations and service delivery.Unauthorized access to our computer systems or databases could result in the theft or publication of confidential information or the deletion or modification of records or could otherwise cause interruption in our operations.We cannot be certain that the technology protecting our networks and information will successfully prevent computer viruses, data thefts, release of confidential information or security breaches.A compromise in our data security systems that results in inappropriate disclosure of our associates’, customers’ or vendors’ confidential information, could harm our reputation and expose us to regulatory action and claims.Changes in privacy and information security laws and standards may require we incur significant expense to ensure compliance due to increased technology investment and operational procedures.An inability to prevent security breaches or computer viruses or failure to comply with privacy and information security laws could result in litigation and regulatory risk, loss of customers, damage to customer relationships, reduced revenue and profits, refunds of customer charges and damage our reputation, which could adversely affect our business, financial condition, results of operations and reputation. Our growth strategy includes future acquisitions which involve inherent risk. In order to expand services or technologies to existing clients and increase our client base, we may make strategic business acquisitions that we believe complement our business.Acquisitions have inherent risks which may have a material adverse effect on our business, financial condition, or results of operations, including, among other things:(1) failure to successfully integrate the purchased operations, technologies, products or services and maintain uniform standard controls, policies and procedures; (2) substantial unanticipated integration costs; (3) loss of key associates including those of the acquired business; (4) diversion of management’s attention from other operations; (5) failure to retain the customers of the acquired business; (6) failure to achieve any projected synergies and performance targets; (7) additional debt and/or assumption of known or unknown liabilities; (8) dilutive issuances of equity securities; and (9) a write-off of goodwill, software development costs, client lists, other intangibles and amortization of expenses.If we fail to successfully complete acquisitions or integrate acquired businesses, we may not achieve projected results and there may be a material adverse effect on our business, financial condition and results of operations. - 6 - FORWARD-LOOKING STATEMENTS This prospectus and the information we incorporate by reference into this prospectus contain “forward-looking statements” intended to qualify for the safe harbors from liability established by the Private Securities Litigation Reform Act of 1995.These forward-looking statements can generally be identified as such because the context of the statement includes phrases such as we “believe,” “expect” or other words of similar import.Similarly, statements that describe our future plans, objectives or goals are also forward-looking statements.Such forward-looking statements are subject to risks and uncertainties which could cause actual results or outcomes to differ materially from those currently anticipated.Some, but not all, of the risks and uncertainties include those described in “Risk Factors” and the following: · The possibility of non-renewal of our client service contracts; · Our ability to compete in its markets, which are highly competitive, and the possibility of increased price pressure and expenses; · The effects of an economic downturn; · The possibility of consolidation in the healthcare industry; · The impact of federal healthcare reform legislation or other regulatory changes; · Our ability to retain our limited number of key clients; · Our ability to attract and retain key managers and other personnel; · The possibility that our intellectual property and other proprietary information technology could be copied or independently developed by its competitors; and · Regulatory developments. We urge you to consider these and other factors in evaluating the forward-looking statements, and we caution you not to place undue reliance on such forward-looking statements.The forward-looking statements included are only made as of the date of the underlying document and, unless required by law, we undertake no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. USE OF PROCEEDS Unless otherwise provided in the accompanying prospectus supplement, we currently intend to use the net proceeds from our sale of common stock under this prospectus for general corporate purposes, which may include future acquisitions of, or investments in, businesses, products, services and/or technologies, the repayment of indebtedness, the development of our products and services, working capital, capital expenditures and repurchases of outstanding shares of our common stock. We may set forth additional information on the use of proceeds from the sale of the common stock we offer under this prospectus in a prospectus supplement relating to the specific primary offering. We have not determined the amount of net proceeds to be used specifically for the foregoing purposes. As a result, our management will have broad discretion in the allocation of the net proceeds. Pending use of the net proceeds, we intend to invest the proceeds in a variety of capital preservation instruments, which may include investment grade interest bearing instruments of both a short-term and long-term duration. - 7 - We will not receive any proceeds from the sale of shares of common stock offered by the selling shareholders. SELLING SHAREHOLDERS The following table sets forth information as of August 1, 2012 with respect to the number of shares of our common stock beneficially owned by each selling shareholder prior to this offering, the number of shares that may be offered for sale by each selling shareholder by this prospectus and the number of shares that each selling shareholder would have following the sale of all of the shares of common stock offered by the selling shareholders under this prospectus.In addition to us, only those selling shareholders listed below or their donees may offer and sell the common stock pursuant to this prospectus.The selling shareholders may offer for sale pursuant to this prospectus from time to time none, some or all of the shares of our common stock listed below.Accordingly, the numbers of shares shown in the following table as beneficially owned after the offering are only estimates, based on the assumption that all of the shares offered by the selling shareholders under this prospectus will be sold (and that no shares are sold by us).Mr. Hays is our controlling shareholder, our Chief Executive Officer and a member of our board of directors.The selling shareholders acquired the shares being offered by this prospectus as described in the footnotes to the table below. Selling Shareholder Shares of Common Stock Beneficially Owned Prior to Offering Shares of Common Stock Being Offered Shares of Common Stock to be Beneficially Owned After Offering Percent of Common Stock to be Beneficially Owned After Offering Michael D. Hays (1) % Morgan P. McMahon Irrevocable Trust dated December 30, 2008 0 % Hannah L. McMahon Irrevocable Trust dated December 30, 2008 0 % Nicole J. W. Requena Irrevocable Trust dated December 30, 2008 0 % Tyler J. Vanderzee Irrevocable Trust dated December 30, 2008 0 % Makayla L. Hunt Irrevocable Trust dated December 30, 2008 0 % Andrew C. Hunt Irrevocable Trust dated December 30, 2008 0 % Kailey P. Rinaker Irrevocable Trust dated January 23, 2009 0 % Ian G. Rinaker Irrevocable Trust dated January 23, 2009 0 % Elissa C.G. Hunt Irrevocable Trust dated January 23, 2009 0 % Ashley E. Hunt Irrevocable Trust dated June 11, 2009 0 % M & K Hays Grandchildren’s Trust dated March 9, 2009 0 % Nicole J. W. Requena Irrevocable Trust dated February 8, 2010 0 % - 8 - Selling Shareholder Shares of Common Stock Beneficially Owned Prior to Offering Shares of Common Stock Being Offered Shares of Common Stock to be Beneficially Owned After Offering Percent of Common Stock to be Beneficially Owned After Offering Hannah L. McMahon Irrevocable Trust dated February 8, 2010 0 % Scott Oliver Irrevocable Trust dated February 8, 2010 0 % Mark Oliver Irrevocable Trust dated February 8, 2010 0 % Cynthe Dumler Irrevocable Trust dated February 8, 2010 0 % Tyler J. Vanderzee Irrevocable Trust dated February 8, 2010 0 % Ashley E. Hunt Irrevocable Trust dated February 8, 2010 0 % Morgan P. McMahon Irrevocable Trust dated February 8, 2010 0 % Thomas Hays Irrevocable Trust dated February 8, 2010 0 % Mark Oliver Irrevocable Trust dated December 28, 1999 0 % Scott Oliver Irrevocable Trust dated December 28, 1999 0 % Cynthe Oliver Dumler Irrevocable Trust dated December 28, 1999 0 % Thomas Hays Irrevocable Trust dated December 28, 1999 0 % Foundation for Tomorrow 0 % Excludes 275 shares held by Mr. Hays’ wife and 37,732 shares that may be purchased by Mr. Hays under stock options which are currently exercisable or exercisable within 60 days of August 1, 2012. Mr. Hays acquired all of these shares in 1981 when he founded our company. Consists of the following shares donated by Mr. Hays to the selling shareholder for no consideration on the dates indicated, less 199 shares that the selling shareholder previously sold: Shares Date Donated January 30, 2012 January 7, 2011 January 8, 2010 March 4, 2009 December 31, 2008 Consists of the following shares donated by Mr. Hays to the selling shareholder for no consideration on the dates indicated, less 585 shares that the selling shareholder previously sold: Shares Date Donated January 30, 2012 January 7, 2011 January 8, 2010 March 4, 2009 December 31, 2008 - 9 - Consists of the following shares donated by Mr. Hays, directly or through previously established trusts, to the selling shareholder for no consideration on the dates indicated, less 1,530 shares that the selling shareholder previously sold: Shares Date Donated January 30, 2012 January 7, 2011 January 8, 2010 March 9, 2009 February 20, 2009 December 31, 2008 Consists of the following shares donated by Mr. Hays, directly or through previously established trusts, to the selling shareholder for no consideration on the dates indicated, less 436 shares that the selling shareholder previously sold: Shares Date Donated January 30, 2012 January 7, 2011 January 8, 2010 March 9, 2009 March 4, 2009 December 31, 2008 Consists of the following shares donated by Mr. Hays to the selling shareholder for no consideration on the dates indicated: Shares Date Donated January 8, 2010 March 4, 2009 December 31, 2008 Consists of the following shares donated by Mr. Hays to the selling shareholder for no consideration on the dates indicated: Shares Date Donated January 30, 2012 January 7, 2011 January 8, 2010 February 20, 2009 Consists of the following shares donated by Mr. Hays to the selling shareholder for no consideration on the dates indicated: Shares Date Donated January 30, 2012 January 7, 2011 January 8, 2010 March 4, 2009 Consists of the following shares donated by Mr. Hays, directly or through previously established trusts, to the selling shareholder for no consideration on the dates indicated, less 731 shares that the selling shareholder previously sold: Shares Date Donated January 30, 2012 January 7, 2011 January 8, 2010 August 31, 2009 June 24, 2009 - 10 - Funded on July 21, 2011 and March 16, 2012 by certain other trusts previously established with shares donated by Mr. Hays for no consideration. Funded on March 16, 2012 by certain other trusts previously established with shares donated by Mr. Hays for no consideration. Consists of the following shares donated by Mr. Hays to the selling shareholder for no consideration on the dates indicated: Shares Date Donated January 30, 2012 January 7, 2011 January 8, 2010 March 4, 2009 December 29, 2008 September 19, 2008 September 20, 2007 September 20, 2006 September 20, 2005 September 20, 2004 September 22, 2003 December 19, 2002 September 20, 2001 October 4, 2000 December 23, 1999 Consists of the following shares donated by Mr. Hays to the selling shareholder for no consideration on the dates indicated, less 1,000 shares that the selling shareholder previously sold: Shares Date Donated January 30, 2012 January 7, 2011 January 8, 2010 March 4, 2009 December 29, 2008 December 27, 2007 December 27, 2006 December 23, 2005 December 27, 2004 December 29, 2003 December 19, 2002 December 27, 2001 December 22, 2000 December 23, 1999 Consists of the following shares donated by Mr. Hays to the selling shareholder for no consideration on the dates indicated, less 7,155 shares that the selling shareholder previously sold: Shares Date Donated January 30, 2012 January 7, 2011 January 8, 2010 March 4, 2009 December 29, 2008 November 14, 2008 November 14, 2007 November 15, 2006 November 14, 2005 November 15, 2004 November 17, 2003 December 19, 2002 November 14, 2001 November 14, 2000 December 23, 1999 - 11 - Consists of the following shares donated by Mr. Hays to the selling shareholder for no consideration on the dates indicated, less 3,725 shares that the selling shareholder previously sold: Shares Date Donated January 30, 2012 January 7, 2011 January 8, 2010 March 4, 2009 December 29, 2008 August 1, 2008 August 1, 2007 August 2, 2006 August 1, 2005 August 2, 2004 August 1, 2003 August 1, 2002 August 1, 2001 October 4, 2000 December 23, 1999 Consists of shares donated by Mr. Hays to the selling shareholder for no consideration on December 31, 2008. DIVIDEND POLICY In March 2005, we announced the commencement of a quarterly cash dividend. During the six-month period ended June 30, 2012 and the twelve-month periods ended December 31, 2011 and 2010, we declared and paid quarterly cash dividends in the amounts indicated in the following table. Dividends Declared Per Common Share 2012 Quarter Ended March 31 $ June 30 $
